Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 stator for an electric machine, having 
a polyphase winding which is formed as an insert winding and which has winding strands assigned to a particular electrical phase, which winding strands run in each case in undulating fashion through grooves formed in the stator and are formed in each case from different types of conductor elements, and having a number of holes, 
wherein the conductor elements are arranged in a respective groove in a particular groove layer between a first or lowermost layer, facing toward a groove base, and an n-th or uppermost groove layer, averted from the groove base, wherein n corresponds to the number of conductor elements per groove, is an even number, wherein the conductor elements are in each case connected to one another by cohesive joining connections to form a respective winding strand, 
wherein each winding strand has a sequence of multiple first winding portions and a sequence of multiple second winding portions connected to the sequence of first winding portions, wherein, in each first winding portion and in each second winding portion, there is alternation in each case between the same two adjacent groove layers, 
wherein each first and second winding portion has ends and comprises layer conductor elements between the ends, 

wherein the uppermost or lowermost first winding portions respectively with respect to the groove layer are connected in each case by means of a reversal connector conductor element to one of the uppermost or lowermost second winding portions respectively such that the sequence of second winding portions runs in the opposite circumferential direction in relation to the sequence of first winding portions, 
wherein the reversal connector conductor elements have in each case one reversal limb which is situated in the uppermost or lowermost groove layer and connecting portions of which, projecting out of the respective groove on both sides, run in the same circumferential direction with respect to the stator axis as viewed from the same face side of the stator, situated in one of the grooves, of the reversal connector conductor element.
The closest related prior art is to Rahman (U. S. Patent 9,379,586) who teaches a stator of an electric machine, comprising a first strand 54A comprised of U shape pieces adhered together and the strand traverses in a undulating pattern in a forward direction around the stator, both legs in the first layer of the grooves three sets of grooves three times around the stator, and then a reversing connector 64 connects to second strand 54B that strand traverses in a undulating pattern in a reverse direction around the stator, both legs in the second layer of the grooves three sets of grooves three times around the stator.  Further the first and second strands are connected in series. Rahman et al. fails to teach that legs first strand alternates with the second strand between two layers. Rahman et al. has several patents cited in the patent database that are cited in for 892.  
The applicant cites in the IDS, Kazuo JP2014022281 who discloses a stator comprising a forward strand and reverse strand similar to Rahman et al., but also fails to teach the alternating pattern of the strand taught by the applicant.  

Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 19 is allowable for a stator for an electric machine, having 
a polyphase winding which is formed as an insert winding and which has winding strands assigned to a particular electrical phase, which winding strands run in each case in undulating fashion through grooves formed in the stator and are formed in each case from different types of conductor elements, and having two holes, wherein the conductor elements are arranged in a respective groove in a particular groove layer between a first or lowermost layer, facing toward a groove base, and an n-th or uppermost groove layer, averted from the groove base, wherein n corresponds to the number of conductor elements per groove, is an even number of at least four, 
wherein the conductor elements are in each case connected to one another by cohesive joining connections (9) to form a respective winding strand on both face sides of the stator, 
wherein each winding strand has a sequence of multiple first winding portions and a sequence of multiple second winding portions connected to the sequence of first winding portions, 
wherein, in each first winding portion and in each second winding portion, there is alternation in each case between the same two adjacent groove layers, 
wherein each first and second winding portion has ends and comprises layer conductor elements between the ends, 
wherein each first or second winding portion respectively with respect to the groove layer is connected to an immediately overlying or immediately underlying first or second winding portion respectively by means of a connection of two layer connector conductor elements, and 
wherein uppermost or lowermost first winding portions respectively with respect to the groove layer are connected in each case by means of a reversal connector conductor element to one of uppermost or lowermost second winding portions respectively such that the sequence of second winding portions runs in the opposite circumferential direction in relation to the sequence of first winding portions, 
wherein the reversal connector conductor elements have in each case one reversal limb which is situated in the uppermost or lowermost groove layer and connecting portions of which, projecting out of the respective groove on both sides, run in the same circumferential direction with respect to the stator axis as viewed from the same face side of the stator and which is the only limb, situated in one of the grooves, of the reversal connector conductor element.
The closest related prior art is also to Rahman et al. and Kazuo.  Claim 19 is considered to distinguish over claim 1, for further distinguishing subject matter, including at least where the reversal connector is located at one of the uppermost or lowermost layers and for the rationale applied to claim 1. Claim 19 is considered to be non-obvious with respect to the closest related prior art including any references cited in the prosecution history. 
Claim 20 are allowable for dependence on the allowable independent claim 19 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 1, 2022